UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7733


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JIMMY LAWRENCE NANCE,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.        James C. Turk, Senior
District Judge.     (7:92-cr-00135-JCT-RSB-1; 7:12-cv-80519-JCT-
RSB; 7:11-cv-80382-JCT-RSB)


Submitted:   January 22, 2013             Decided: January 25, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Lawrence Nance, Appellant Pro Se.   Thomas Linn Eckert,
Assistant  United  States  Attorney, Roanoke,   Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jimmy   Lawrence      Nance       seeks    to    appeal    the   district

court’s order dismissing as successive his 28 U.S.C.A. § 2255

(West Supp. 2012) motion.          The order is not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)           (2006).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                      28 U.S.C. § 2253(c)(2)

(2006).    When the district court denies relief on the merits, a

prisoner     satisfies     this      standard          by     demonstrating       that

reasonable     jurists     would     find       that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                  When the district court

denies     relief     on   procedural         grounds,        the     prisoner     must

demonstrate    both    that    the   dispositive            procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.              Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that Nance has not made the requisite showing.                      Accordingly, we

deny a certificate of appealability and dismiss the appeal.                         We

dispense     with   oral    argument      because       the       facts   and    legal




                                          2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3